    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 1 of 11
                                                                 f~Jr~1r,
                                                                 .\
                                                                           I/\
                                                                     lJll\,1\
                                                                       I j   \!   f--\
                                                                                  1      L ..



Approved:
            -~Al~xandra                 N. Rothman
             Assistant United States Attorneys

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York



 UNITED STATES OF AMERICA
                                    - x
                                                    19MAG . 2978
                                            SEALED COMPLAINT

              - v. -                        Violations of
                                            18 u.s.c. §§ 371, 1347
 ISMAEL JIMENEZ,                            and 2; 42 U.S.C. § 1320a-
     a/k/a "Gringo,"                        7b (b) (2)


                       Defendant.           COUNTY OF OFFENSE:
                                            BRONX
                                    - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     STEVEN KAY, being duly sworn, deposes and says that he is a
Special Agent with the Department of Health and Human Services,
Office of Inspector General ("HHS-OIG"), and charges as follows:

                                  COUNT ONE
                             (Health Care Fraud)

          1.    From at least in or about April 2018, up to and
including at least in or about February 2019, in the Southern
District of New York and elsewhere, ISMAEL JIMENEZ, a/k/a "Gringo,"
the defendant, knowingly and willfully executed, and attempted to
execute, a scheme and artifice to defraud a health care benefit
program, to wit, Medicaid, and to obtain, by means of false and
fraudulent pretenses, representations, and promises money and
property owned by, and under the custody and control of, a health
care benefit program, in connection with the deli very of and
payment for health care benefits, items, and services, and aided
and abetted the same, to wit, JIMENEZ did not report to health
insurance plans,    including Medicaid,    that he paid Medicaid
beneficiaries, and individuals who referred those beneficiaries,
"kickbacks" to induce them to obtain medication from his pharmacy.

          (Title 18, United States Code, Sections 1347 and 2.)
       Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 2 of 11




remuneration (including kickbacks, bribes, and rebates), directly
and indirectly, overtly and covertly, in cash and in kind, (1) to
a person to induce such person to refer Medicaid beneficiaries to
a person for the furnishing and arranging for the furnishing of
items and services for which payment may be made in whole and in
part    under   a   Federal   heal th   care   program,    and    ( 2)    to   Medicaid
bene:Eiciaries     to induce    those    bene:Eiciarie:s   to    purcha:se,      lea:se,
order    and    arrange for     and     recommend   purchasing,          leasing    and
ordering goods, facilities, services and items for which payment
may be made         in whole and in part under a           Federal heal th care
program,    and aided and abetted such activity,           to wit,       JIMENEZ   paid
Medicaid beneficiaries,   and individuals who referred those
beneficiaries, "kickbacks" to induce them to purchase medication
from his pharmacy.

(Title 42, United States Code, Section 1320a-7b(b) (2); and Title
              18, United States Code, Section 2.)

                              COUNT THREE
           (Conspiracy to Steal Government Housing Benefits)

          3.    From at least in or about October 2015, up to and
including at least in or about October 2018, in the Southern
District of New York and elsewhere, ISMAEL JIMENEZ, a/k/a "Gringo,"
the defendant, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit an offense against the United States,
to wit, to violate Title 18, United States Code, Section 641.

          4.    It was a part and object of the conspiracy that
ISMAEL JIMENEZ, a/k/a "Gringo," the defendant, and others known
and unknown, did embezzle, steal, purloin, and knowingly convert
to his use and the use of another, and without authority did sell,
convey and dispose of records, vouchers, money, and things of value
of the United States and a department and agency thereof, to wit,
the United States Department of Housing and Urban Development,
which exceeded the sum of $1,000, and did receive, conceal, and
retain the same with intent to convert it to his use and gain,
knowing it to have been embezzled, stolen, purloined and converted,
in violation of Title 18, United States Code, Section 641.

                                          2
    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 3 of 11




                              Overt Act

          5.    In furtherance of this conspiracy,      and to effect
the illegal object thereof, the following overt act, among others,
was corrunitted in the Southern District of New York and elsewhere:

             a.   On or about October 27, 2015, ISMAEL JIMENEZ,
a/k/a "Gringo," the defendant, signed a letter falsely attesting
that he no longer resided with a particular individual ("CC-1"),
when, in truth and in fact, JIMENEZ continued to reside with CC-1.

           (Title 18, United States Code, Section 371.)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

           6.   I am a Special Agent for HHS-OIG, and I have been
involved in the investigation of this matter. I base this affidavit
on that personal experience, as well as on my conversations with
other law enforcement agents, and my examination of various reports
and records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of my
investigation.   Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

                         THE KICKBACK SCHEME

           7.   From at least in or about June 2018, up to and
including at least in or about February 2019, ISMAEL JIMENEZ,
a/k/a "Gringo," the defendant, perpetrated a fraudulent scheme
in which he paid cash kickbacks to patients and patient-
recrui ters in order to induce these patients to fill
prescriptions for "Atripla," a prescription drug used to treat
HIV, among other drugs, at JIMENEZ's pharmacy, Mi Casa Pharmacy
("Mi Casa"), located in the Bronx, New York.   The patients who
JIMENEZ recruited to Mi Casa had insurance, frequently Medicaid,
and used their insurance to pay for the prescriptions filled at
Mi Casa. As a result of these actions, JIMENEZ defrauded health
care plans, including Medicaid.




                                   3
     Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 4 of 11




                Background on Medicaid and Kickbacks

          8.   Based upon my training and experience, and my
participation in this investigation, I have learned the
following,   among other things,   regarding the Medicaid program:


             a.   Medicaid is a federal health care program that
provides benefits to individuals and families who meet financial
and other eligibility requirements. Medicaid is administered by
the Centers for Medicare and Medicaid Services ("CMS"), a
federal agency under the United States Department of Health and
Human Services ("HHS"). Individuals who receive benefits under
Medicaid are referred to as "beneficiaries."

             b.   In New York, the Medicaid program is funded
both by the federal government and the State of New York. The
federal government provides 50 percent of the funding necessary
to pay Medicaid claims, and the State of New York provides the
remaining 50 percent. In order to receive federal funding, New
York's Medicaid program must be administered in compliance with
rules and regulations established by the CMS.

             c.   Medicaid is considered a "health care benefit
program," as defined by Title 18, United States Code,
Section 24(b).

             d.   Under the Medicaid regulations, pharmacies are
required to transmit information to Medicaid or its designee
when beneficiaries retrieve prescriptions.   In addition,
pharmacies are required to maintain records concerning their
patients.

             e.   To receive reimbursement for dispensing a
prescription, a pharmacist is required to submit a claim, either
electronically or in writing. The claim has to include certain
information such as the prescription and patient's name.   The
pharmacist must also certify the prescription was dispensed in
accordance with Medicaid rules, regulations and applicable law.

             f.   Medicaid regulations prohibit pharmacists or
pharmacy employees from providing cash to beneficiaries in
exchange for them obtaining their prescription from a particular
pharmacy.  Nor are pharmacies permitted to provide cash to




                                    4
    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 5 of 11




individuals for the purpose of referring beneficiaries to a
particular pharmacy. 1

                     The Kickback Investigation

          9.   Based on my training and experience, I know that
Atripla is a medication used to treat patients with HIV.
Atripla can only be obtained at a pharmacy through a
prescription written by a medical professional. Atripla retails
for approximately $2,852 for a supply of 30 pills.

          10. Based upon my training and experience, my
participation in this investigation, my review of videos,
reports and my conversations with law enforcement officers and
witnesses, I have learned the following, among other things:

             a.   ISMAEL JIMENEZ, a/k/a "Gringo," the defendant,
owns Mi Casa, a pharmacy located in the Bronx.

             b.   On or about June 20, 2018, two confidential
sources ("CS-1" and "CS-2") entered Mi Casa at law enforcement
direction. 2 CS-2 recorded what occurred with a covert video
camera, the recording of which I have reviewed.

                  i.     During the visit, CS-1 and CS-2
approached an individual, later identified as JIMENEZ, 3 who was
standing behind the counter.  CS-1 stated, in substance and in

     1 Certain gifts with a nominal value, generally not
exceeding $5, may be provided such as calendars, mugs or
pencils.  However, anything that can be resold or exchanged for
cash (or cash itself) is prohibited.

     2 CS-1 and CS-2, like the other confidential sources
described herein, are paid by HHS for information and to perform
undercover operations.   Information provided by the confidential
sources in connection with this investigation has been
corroborated by other means, including by video recordings.

     3 During this encounter, JIMENEZ introduced himself as
"Ismael." At other times during this investigation individuals
have referred to "Ismael" as "Gringo." I have identified him as
"Ismael Jimenez" by comparing his appearance in the video
recordings described herein to photographs in law enforcement
databases as well as from documentation accessible to law
enforcement that pharmacies are required to file.



                                   5
    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 6 of 11




part, that CS-1 was referred to this location by another
individual.  JIMENEZ stopped CS-1 from further speaking and,
with a hand motion, requested that the three speak in the aisle
rather than at the counter where there appeared to be other
customers present.


                 ii.     Once in the aisle, CS-1 told JIMENEZ,
in substance and in part, that CS-2 had a prescription for
Atripla.  CS-2 then handed JIMENEZ a health insurance card, and
JIMENEZ had CS-1 and CS-2 wait while he verified CS-2's
eligibility.  Several minutes later, JIMENEZ returned and
stated, in substance and in part, that he was unable to verify
the insurance card and that it might take more time to do so.

                iii.     JIMENEZ then escorted CS-1 and CS-2 to
a nearby convenience store (the "Store"), where JIMENEZ accessed
an ATM ("ATM-1") and provided CS-2 with approximately $100. 4
JIMENEZ recommended that CS-2 return in a few hours to pick-up
the Atripla.

             c.   On or about June 22, 2018, CS-2 returned to Mi
Casa and obtained a bottle of Atripla from JIMENEZ. This visit
was recorded and I have viewed a copy of the recording.

             d.   On or about July 3, 2018, CS-1 and CS-3 entered
Mi Casa and spoke with JIMENEZ.   CS-3 recorded what occurred
with a covert video camera, the recording of which I have
reviewed.

                   i.     At the counter, JIMENEZ handed CS-1
certain paperwork to complete, and asked for CS-3's health
insurance card and prescription.   JIMENEZ then asked CS-3, in
substance in part, "you got straight Medicaid?" CS-1 responded
that CS-3 had "Empire." JIMENEZ appeared to check whether CS-
3' s health insurance was active.

                 ii.     JIMENEZ then motioned for CS-1 and CS-3
to follow him into the aisle.  There, JIMENEZ stated, in
substance and in part, that it would take a day or two to get
the Atripla. JIMENEZ then gave CS-1 approximately $40.

            e.    On or about July 6, 2018, CS-3 returned to Mi
Casa and obtained a bottle of Atripla from JIMENEZ.   This

     4 JIMENEZ brought CS-1 and CS-2 to the Store even though,

based on bank records I have reviewed, there appears to be an
ATM machine inside of Mi Casa.

                                   6
        Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 7 of 11




encounter was recorded, and I have viewed a copy of the
recording.

                f.    On or about July 30, 2018, CS-2 entered Mi
Casa.     This visit was recorded,    and I   have viewed a   copy of that
recording.  During the visit, CS-2 obtained a bottle of Atripla
from an employee ("Employee-1"). CS-2 asked if "Ismael" was
available.  Employee-1 stated, in substance and in part, that
Ismael was not available and that Ismael handles the "business."

             g.   On or about August 14, 2018, CS-1 and CS-3
returned to Mi Casa.   This visit was recorded and I have viewed
a copy of that recording.   During the visit, JIMENEZ met CS-1
and CS-3 in the aisle and gave $80 to CS-1, and $100 to CS-2. 5

             h.   On or about September 27, 2018, law enforcement
surveilled the area in and around Mi Casa.   Law enforcement
observed JIMENEZ exit Mi Casa, cross the street and converse
with two individuals ("CC-2" and "CC-3") . JIMENEZ then went
back inside Mi Casa while CC-2 entered a nearby healthcare
center (the "Center") . Several minutes later, CC-2 exited the
Center and entered Mi Casa.   Shortly thereafter, law enforcement
officers observed JIMENEZ and CC-2 enter the Store and further
observed JIMENEZ use ATM-1.   JIMENEZ and CC-2 then re-entered Mi
Casa and appeared to speak in the aisle of Mi Casa.   Several
minutes later, law enforcement observed CC-2, CC-3 and a third
individual exit Mi Casa, and when they exited, CC-2 appeared to
have a quantity of U.S. currency in his hand.

             i.   On or about March 19, 2019, CS-1 entered Mi
Casa.  This visit was audio recorded, and I have listened to a
copy of that recording.  During the visit CS-1 asked JIMENEZ, in
substance and in part, whether patients who use other HIV
medication such as "Genvoya" would also be paid.   JIMENEZ
responded, in substance and in part, that with respect to HIV
medication he pays for "all of them." Later that day, CS-1
retrieved a prescription in the name of CS-2, sent to Mi Casa by
law enforcement, purportedly on behalf of a patient that CS-1
referred.  JIMENEZ provided CS-1 $140, which based on my
involvement in this investigation, I believe that $40 was
intended for CS-1 and $100 for the patient.


      s Based on my involvement in this investigation and
conversations with CS-2, I believe that the $100 paid to CS-2
was for the Atripla that CS-1 picked up on or about July 30,
2018.


                                       7
    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 8 of 11




          11. Based on my participation in this investigation,
my review of documents and records, and from conversations with
other law enforcement officers and witnesses, I have learned the
following, among other thing5;

            a.    ATM-1 at the Store retains records of all
withdrawals made from ATM-1.

              b.  Based on the time that ISMAEL JIMENEZ, a/k/a
"Gringo," the defendant, accessed ATM-1 on or about June 20,
2018 (see supra~ 10.b.iii), other law enforcement officers and
I were able to associate a particular debit card with JIMENEZ
 ("Card-1") .

             c.   On or about June 20, 2018, Card-1 made five
withdrawa~s from ATM-1, each for $201.50. 6 Between May 2018 and
June 2018, Card-1 withdrew approximately $19,000 from ATM-1,
through the following transactions, among others:

                  i.     Or about May 8, 2018, Card-1 made four
withdrawals from ATM-1, each for $200.99;

                 ii.     On or about June 5, 2018, Card-1 made
five withdrawals from ATM-1, each for $201.50 ;

                iii.     On or about June 6, 2018, Card-1 made
five withdrawals from ATM-1, each for $201.50; and

                 iv.     On or about June 19, 2018, Card-1 made
three withdrawals from ATM-1, each for $201.50.

             d.   In addition, during the same time period, Card-
1 made withdrawals at other ATMs in the vicinity of Mi Casa, for
a total of $14,656.

          12. Based on my review of records available to law
enforcement, I have learned that, from in or around June 2018 up
through and including in or around March 2019, Medicaid and
Medicare funded health insurance reimbursed Mi Casa
approximately $2,913,341.65 for HIV prescriptions including
Atripla and Genvoya.


     6
       Based on my training and experience and involvement in
this investigation, I believe the amount withdrawn each time was
$200 with a $1.50 ATM fee.

                                   8
    Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 9 of 11




                    THE HOUSING BENEFIT SCHEME

          13.  From at least in or about October 2015, up to and
including at least October 2018, ISMAEL JIMENEZ, a/k/a "Gringo,"
the defendant, participated in a scheme to commit housing
benefit fraud. As part of this scheme, JIMENEZ made false
statements to the Government, representing to the United States
Department of Housing and Urban Development ("HUD") that he did
not live with another individual ("CC-1") at a particular
address in the Bronx ("Address-1").  However, JIMENEZ later
admitted to law enforcement officials that he did in fact live
at Address-1 with CC-1. As a result of JIMENEZ's lies, CC-1
received an additional approximately $43,104 in federal housing
benefits.

                    Housing Benefit Regulations

          14. Based     upon  my  training  and  experience,   my
participation in this investigation, and conversations with a law
enforcement officer from the Off ice of the Inspector General of
the HUD ( "HUD-OIG") , I have learned the following, among other
things:

             a.   Under   the   Housing  Choice  Voucher   Program
(commonly  known   as   the   "Section  8  Program"),   low-income
individuals who meet certain eligibility criteria may obtain
housing subsidies to live in privately-owned and managed apartment
buildings.

             b.   Low   income  individuals   who   meet   certain
eligibility requirements (a "Section 8 recipient") may be approved
for rental assistance payments.      These payments make up the
difference between what the Section 8 recipient can afford and the
total rent charged by the particular landlord.      HUD funds the
Section 8 Program.

             c.   Applicants who are accepted as tenants in the
Section 8 Program are required to submit an affidavit of income
(the "AOI") on an annual basis certifying, among other things, the
applicant's annual income, assets, household composition, and the
income of any other household members. The AOI warns the signatory
that submission of false claims is prohibited.

             d.  Under the Section 8 Program, a    tenant is required
to live in the Section 8 apartment in order to     rent it, and he or
she may live in that apartment only with           those individuals
identified in the AOI.   The number, identity,      and income of the

                                  9
   Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 10 of 11




individuals listed on the AOI are important factors in the
determination of whether and to what extent a tenant's rent should
be subsidized. Typically, the more income earned by the occupants
of an apartment the less HUD subsidizes.

            e.    The maximum household income above which a
household becomes ineligible for Section 8 rental assistance
payments varies based on, among other things, the number of
household members.

             f.   Whether a person is entitled to Section 8 rental
assistance payments, and, if entitled, the amount to which that
person is entitled, is based on the reported household income and
composition.

                 The Housing Scheme Investigation

          15.    Based upon my training and experience,         my
participation in this investigation, my review of reports and from
conversations with HUD-OIG law enforcement officers, I have
learned the following, among other things:

             a.  On or about November 17, 2015, CC-1, the tenant
of Address-1, signed a form titled "Owner's Certification of
Compliance with HUD' s Tennant Eligibility and Rent Procedures"
 ("2015 Form"). The 2015 Form is required to be completed, signed
and sent to the managing office in order for an indi victual to
receive Section 8 housing benefits.   The 2015 Form requires that
the beneficiary list all individuals who reside with them.    The
2015 Form stated that the only tenant living at a particular
location ("Address-1") was CC-1~

             b.   The 2015 Form had appended to it a letter dated
on or about October 27, 2015 and signed by ISMAEL JIMENEZ, a/k/a
"Gringo," the defendant     ("Letter-1").    Letter-1 stated,   in
substance and in part, that "Ismael Martinez Jimenez, Certify the
following: I reside at [Address-2]    I no longer live with [CC-1]
at [Address-1] ." Letter-1 appears to be notarized.

             c.   On or about January 31, 2017, CC-1 signed a form
titled "Owner's Certification of Compliance with HUD' s Tennant
Eligibility and Rent Procedures" ("2017 Form"). The 2017 Form is
similar to the 2015 Form.     Like the 2015 Form, the 2017 Form
indicated that the only tenant living at Address-1 was CC-1.

            d.    On or about    October 17, 2018, HUD-OIG agents
interviewed   the   occupant     of   Address-2   ("Individual-1").

                                  10
       Case 1:19-cr-00537-VEC Document 1 Filed 03/25/19 Page 11 of 11




 Individual-1 was shown a picture of JIMENEZ and stated that
 Individual-1 did not recognize that person nor, when provided a
 name, did Individual-1 know who JIMENEZ was. On or about the same
 day, HUD-OIG    agent~   interviewed the occupant of a home that       i~
 next to Address-2 (the "Neighbor") . The Neighbor did not know the
 name "Ismael Jimenez," nor did the Neighbor recognize JIMENEZ in
 a photograph that HUD-OIG agents provided.

               e.  On or about October 3, 2018, CC-1 gave permission
 for HUD-OIG agents to enter Address-1.      Inside, HUD-OIG agents
 found JIMENEZ, who stated to them, in substance and in part, that
 he lived at Address-1 and had lived there for approximately ten
 years.   JIMENEZ further stated, in substance and in part, that he
 wo~~~ct ~~   ~ ph~~m~~Y te~hni~iQn,


            16. Based    upon  my   training  and  experience,   my
 participation in this investigation, my review of reports and from
 conversations with HUD-OIG law enforcement officers,       I have
 learned   that  because   ISMAEL  JIMENEZ,  a/k/a   "Gringo,"  the
 defendant, was not listed as an occupant of Address-1 beginning in
 or around November 2015, CC-1 received approximately $43,104 more
 in Section 8 benefits than CC-1 was entitled to under the law.

      WHEREFORE, I respectfully request that a warrant be issued
 for the arrest of ISMAEL JIMENEZ, a/k/a "Gringo," the defendant,
 and that he be arrested and imprisoned, or bailed, as the case may
 be.



                                   St~~
                                   Special Agent
                                   Health and Human Services
                                   Office of the Inspector General

   Sworn to before me this
;i.s:=_th day of March, 2019


   K&~ ~~--
  THE HONORABLE KATHARINE H. PAP.KER
  UNITED $TATE$ MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF NEW YORK




                                       11
